Citation Nr: 9931024	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-32 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1943 to 
November 1945.

The issues on appeal arise from a January 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  By that rating 
decision, the RO proposed to reduce the rating for service 
connected hearing loss from 10 percent to a noncompensable 
evaluation.  By the same rating decision, the RO denied a 
compensable rating for service connected pes planus.  By a 
June 1995 rating decision, the RO decreased the rating for 
the veteran's hearing loss to a noncompensable evaluation, 
effective from September 1, 1995.  In a December 1998 
supplemental statement of the case, the RO restored the 10 
percent rating for the veteran's bilateral hearing loss, 
retroactively effective from September 1, 1995, and also 
increased the rating for bilateral pes planus to 10 percent.

The veteran testified before a local hearing officer in 
February 1996.  On July 23, 1999, a hearing was held in Los 
Angeles before Iris S. Sherman, who is a member of the Board 
of Veterans' Appeals (Board) rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1999).  Prior to the veteran's 
testimony, the following issues were noted as being on 
appeal: entitlement to an increased rating for bilateral 
hearing loss and entitlement to an increased rating for pes 
planus.  Although the veteran had previously perfected the 
issue of entitlement to a restoration of his 10 percent 
rating for bilateral hearing loss, this issue is no longer on 
appeal, as the veteran was granted these benefits in full by 
the September 1998 supplemental statement of the case. 

The Board notes that during his Travel Board hearing, the 
veteran appeared to raise claims concerning entitlement to 
service connection for tinnitus and entitlement an increased 
rating for recurrent dislocation of the left shoulder.  He 
has also raised the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for varicose veins.  Since these matters have not 
been developed or certified for appeal, and inasmuch as they 
are not inextricably intertwined with the issues now before 
the Board on appeal, they are referred to the RO for initial 
consideration.

The veteran's claim concerning an increased rating for 
bilateral pes planus is discussed in the Remand section 
below.


FINDINGS OF FACT

1.  The veteran's claim concerning an increased rating for 
bilateral hearing loss is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of his 
claim.

2.  Bilateral hearing loss is most recently manifested by a 
pure tone threshold average at 1,000, 2,000, 3,000, and 4,000 
HZ of 60 decibels in the right ear, and 54 decibels in the 
left ear.  Speech discrimination ability is 80 percent 
correct in the right ear, and 80 percent correct in the left 
ear.


CONCLUSIONS OF LAW

1. The veteran has stated a well grounded claim for an 
increased rating, and the Department has satisfied the duty 
to assist.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.159 (1999).

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 
4.85, Diagnostic Code 6100 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By an April 1946 rating decision, the RO in San Francisco, 
California, in pertinent part, granted service connection for 
loss of hearing and assigned a noncompensable rating 
effective from November 1945. 

By a February 1991 rating decision, the RO, in pertinent 
part, increased the rating for bilateral hearing loss to 10 
percent, effective from January 1989. 

In April 1994 and May 1994, records from the VA Medical 
Center (VAMC) in West Los Angeles, were associated with the 
claims file.  These records do not reflect any complaints of 
or treatment for hearing loss.  

In October 1994, the veteran underwent an audio examination 
for VA purposes.  Pure tone thresholds, in decibels, were as 
follows: 



HERTZ



1000
2000
3000
4000
RIGHT
25
70
60
80
LEFT
10
40
75
70

Speech discrimination ability was 96 percent in the right ear 
and 84 percent in the left ear.  The veteran complained of, 
in pertinent part, decreased hearing in the ears, right more 
than left.  He wore a hearing aid in both ears.  Following 
the testing, the examiner concluded that the veteran had 
bilateral high frequency sensorineural hearing loss that was 
moderate to severe in the right ear and mild to severe in the 
left ear.  

By a January 1995 rating decision, the RO proposed to 
decrease the rating for bilateral hearing loss to a 
noncompensable evaluation.  

In a written statement associated with the claims file in 
March 1995, the veteran asserted, in pertinent part, that he 
was having more trouble with hearing conversation. 

In an April 1995 letter, the RO advised the veteran that it 
had reduced the rating for bilateral hearing loss to a 
noncompensable evaluation, effective May 1995.  

Subsequently in April 1995, additional private medical 
records were associated with the claims file.  These records 
reflect, in part, that the veteran underwent an audiology 
examination in March 1995.  Pure tone thresholds, in 
decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
25
70
60
70
LEFT
15
40
65
70

Speech discrimination ability was 92 percent in the right ear 
and 88 percent in the left ear.

By a June 1995 rating decision, the RO decreased the rating 
for bilateral hearing loss to a noncompensable evaluation, 
effective from September 1995.

In an August 1995 written statement, the veteran asserted 
that he could not "make out" what was being said most of 
the time.  He had recently attended a national convention and 
had to take a recorder to tape it.  Whenever he was in a 
quiet place and was the only one talking, the veteran could 
do pretty well.  However, if more noise was present, he would 
be "lost," even using a hearing aid.  He could only hear 
certain sounds. 

On his December 1995 Form 9, the veteran essentially repeated 
his assertion that his hearing had worsened and stated that 
he could hardly distinguish words, particularly when there 
were other people talking around him.  All people he would 
come into contact with knew of his hearing problem. 

The veteran testified at the RO before a local hearing 
officer in February 1996.  He stated that he had trouble 
maintaining a conversation in a crowd.  He had tried hearing 
aids, but they did not help.  The veteran would have to read 
lips to communicate with people.  The veteran felt that his 
hearing was worse than it had ever been.   

During his hearing, the veteran submitted private medical 
records, none of which reflected any complaints of or 
treatment for hearing loss. 

The veteran underwent another hearing and audiology 
examination in July 1998.  Pure tone thresholds, in decibels, 
were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
20
65
75
80
LEFT
20
50
70
75

Speech discrimination ability was 80 percent in the right ear 
and 80 percent in the left ear.  The examiner concluded that 
the veteran had moderate to profound sensorineural hearing 
loss bilaterally.

In a December 1998 supplemental statement of the case, the RO 
restored the rating for bilateral hearing loss to 10 percent, 
effective retroactively from the date of reduction in 
September 1995.

The veteran testified before the undersigned Board member in 
Los Angeles on July 23, 1999.  The veteran stated that there 
were a lot of sounds he could not hear.  He had more trouble 
hearing female voices rather than male, perhaps due to the 
higher frequency.  The veteran would wear a hearing aid when 
he was in a crowd or in a meeting.  The veteran testified 
that he had not noticed any worsening in his hearing since 
his last examination. 

II.  Analysis

The first inquiry must be whether the appellant has stated a 
well grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet.  App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The appellant in the instant case has 
stated a well grounded claim.  

The appellant having satisfied his initial burden, VA has a 
duty to assist him in the development of facts pertaining to 
his claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1999).  The Court has held that the duty to assist 
includes obtaining available records which are relevant to 
the claimant's appeal, and that this duty is neither optional 
nor discretionary.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The Department has obtained VA and private medical 
records, and accorded the veteran several VA examinations, as 
well as local and Travel Board hearings.  The duty to assist 
has been satisfied. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  The requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

The veteran's bilateral hearing loss is currently assigned a 
10 percent rating under Diagnostic Code 6100.  The evaluation 
of hearing impairment is based on examinations using 
controlled speech discrimination tests together with results 
of a puretone audiometry test.  38 C.F.R. § 4.85 (1999).  The 
results are charted on Table VI and Table VII.  The 
assignment of a disability evaluation for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). 
 
At the veteran's October 1994 VA examination, the average 
puretone decibel loss for his right ear, achieved by adding 
hearing loss at 1000, 2000, 3000, and 4000 HZ and dividing by 
four, was 59.  The percent of discrimination was 96.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 58 and 65 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear is II.  

The average puretone decibel loss for the veteran's left ear 
was 49.  The percent of discrimination was 96.  The resulting 
numeric designation for the left ear is I. 
 
Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of II for the right ear and I for 
the left ear, the point of intersection on Table VII requires 
assignment of a 10 percent rating under diagnostic code 6100. 
 
At the veteran's March 1995 examination, the average puretone 
decibel loss for the veteran's right ear was 56.  The percent 
of discrimination was 92.  The resulting numeric designation 
for the right ear is I.  The average puretone decibel loss 
for the veteran's left ear was 48.  The percent of 
discrimination was 88.  The resulting numeric designation for 
the left ear is II.  With a numeric designation of I for the 
right ear and II for the left ear, the point of intersection 
on Table VII again requires assignment of a 10 percent rating 
under diagnostic code 6100. 

At the veteran's July 1998 examination, the average puretone 
decibel loss for the veteran's right ear was 60.  The percent 
of discrimination was 80.  The resulting numeric designation 
for the right ear is IV.  The average puretone decibel loss 
for the veteran's left ear was 54.  The percent of 
discrimination was 80.  The resulting numeric designation for 
the left ear is IV.  With a numeric designation of IV for the 
right ear and IV for the left ear, the point of intersection 
on Table VII still requires assignment of a 10 percent rating 
under diagnostic code 6100.

The RO has applied the rating schedule accurately, and there 
is no basis for assignment of a higher evaluation.  Based on 
the evidence available, the evaluation to be applied under 
the rating schedule is clear, and entitlement to a rating in 
excess of 10 percent for bilateral hearing loss is not shown.  
Finally, the evaluations derived from the rating schedule are 
intended to make proper allowance for improvement by hearing 
aids.  An examination to determine this improvement is 
therefore unnecessary.  38 C.F.R. § 4.86 (1999).

ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.


REMAND

The veteran essentially claims that the symptoms of his 
bilateral pes planus are worse than as reflected by the 
rating assigned by the RO.

In the course of seeking an increased rating, the veteran has 
indicated that he believes he has heel spurswhich are 
secondary to his service connected bilateral pes planus.  The 
Board finds that the issue of service connection for heel 
spurs is inextricably intertwined with the issue of whether 
the veteran is entitled to an increased rating for bilateral 
pes planus.  Therefore, the claim for increased rating must 
be remanded so that the RO can make determinations concerning 
service connection for heel spurs as secondary to bilateral 
pes planus.  

The Board further notes that in DeLuca v. Brown, 8 Vet. App. 
202 (1995), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") held that 
in evaluating a service connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court in DeLuca held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  The Court remanded the case 
to the Board to obtain a medical evaluation that addressed 
whether pain significantly limits functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The Court also held that the examiner should be 
asked to determine whether the joint exhibits weakened 
movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.  

In the present case, a fee-based joints examination was 
conducted in September 1998.  However, the examination report 
does not fully satisfy the mandates set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, the examiner 
did not indicate whether any of the veteran's feet joints 
exhibited weakened movement, excess fatigability, or 
incoordination.  The examiner also did not express an opinion 
on whether pain could significantly limit functional ability 
during flare-ups or when the veteran's feet are used 
repeatedly over time.  

The veteran's pes planus is evaluated under Diagnostic Code 
5276 (acquired flatfoot).  Under this Diagnostic Code, a 10 
percent evaluation is warranted for moderate bilateral 
acquired flatfoot (pes planus) where the weight-bearing lines 
are over or medial to the great toes and there is inward 
bowing of the tendo achillis and pain on manipulation and use 
of the feet.  A 30 percent evaluation is warranted for severe 
bilateral acquired flatfoot (pes planus) manifested by marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  Pronounced 
bilateral pes planus, with marked pronation, extreme 
tenderness of the plantar surface of the foot, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation, which is not improved by orthopedic shoes and 
appliances, warrants a 50 percent evaluation.  38 C.F.R. § 
4.71, Diagnostic Code 5276 (1999).

The Board notes that the examiner specifically noted that she 
did not have the veteran's claims file to review prior to the 
examination.  Had the claims file been available, the 
examiner would have been able to review the veteran's history 
of outpatient treatment for his foot-related symptoms.  
Moreover, the examination report does not indicate whether 
the veteran's feet exhibited callosities characteristic of 
pes planus.  A new examination is therefore necessary.  
Should the RO determine that the veteran has heel spurs as 
secondary to his service connected bilateral pes planus, the 
complaints and findings referable thereto should also be 
discussed by the examiner.  In any case, the examiner should 
specifically disassociate any symptoms of bilateral pes 
planus from any other co-existing foot disability or 
disabilities, if feasible. 

Although the veteran has been examined previously for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  The veteran should be advised that failure to 
report, without good cause, for an examination scheduled in 
connection with a claim for an increased rating, may result 
in denial of that claim.  38 C.F.R. § 3.655 (1999).

The VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  The duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his or her claim includes the procurement 
of medical records to which the veteran has made reference 
to.  Littke v. Derwinski 1 Vet. App. 90 (1990).  The most 
recent treatment records concerning the veteran were 
associated with the claims file during the local hearing in 
February 1996.  To ensure that the veteran's claim for 
increased rating will receive a fully informed evaluation, 
clinical data relating to the veteran's bilateral pes planus, 
since February 1996, should be obtained and reviewed.

In view of the foregoing, this claim is REMANDED to the RO 
for the following development:

1. The RO should advise the veteran and 
his representative that it will be 
considering the issue of service 
connection for heel spurs as secondary to 
bilateral pes planus.  The veteran and 
his representative should be notified of 
the requirements for providing a well-
grounded claim of secondary service 
connection and provided an opportunity to 
present evidence and argument on this 
issue.  Thereafter, the RO should order 
any needed development if a well grounded 
claim has been submitted and issue a 
rating decision on this matter.  The 
veteran and his representative should be 
advised of the veteran's appellate 
rights, and they should be specifically 
advised that the veteran must submit a 
timely notice of disagreement and 
substantive appeal if the Board is to 
address the issue of secondary service 
connection for heel spurs.

2.  The RO should request the names and 
addresses of all medical care providers, 
if any, who have treated the veteran 
since February 1996 for complaints 
related to his feet.  After securing the 
necessary releases, the RO should obtain 
these records and permanently associate 
them with the claims file, including any 
additional records from the offices of 
Dr. Scott Adams.   

3.  Any pertinent VA medical records 
documenting treatment of the veteran's 
feet since February 1996, which have not 
already been associated with the claims 
file, should be obtained and made of 
record.  These should include any such 
records from the Santa Barbara VAMC. 

4.  The RO should schedule the veteran 
for a new orthopedic examination.  The 
veteran and his representative should be 
notified of the date, time and place of 
the examination in writing, and the RO 
should advise the veteran that, pursuant 
to federal regulations, failure to report 
for this examination, without good cause 
shown, will result in the denial of his 
claim for an increased rating. 

5.  Following completion of the above 
actions, the veteran should be afforded a 
new orthopedic examination to determine 
the severity of his bilateral pes planus.  
The claims folder, including this Remand, 
must be made available to the examiner 
for review before the examination.  All 
indicated tests and studies should be 
performed. 

a.  The examiner should note whether 
the veteran's feet exhibits 
pronation, tenderness of plantar 
surfaces, inward displacement, spasm 
of the tendo achillis on 
manipulation, swelling, and/or 
characteristic callosities resulting 
from the service connected pes 
planus.  The relative severity of 
any extant symptoms should be 
detailed.  The examiner should state 
whether the veteran wears orthopedic 
shoes and/or appliances, and further 
state whether the veteran's symptoms 
are improved as a result.  If there 
are co-existing disabilities, the 
examiner should distinguish, if 
feasible, those manifestations 
resulting from the service-connected 
pes planus from any unrelated, co-
existing disabilities.

b.  If the RO has determined by 
rating decision that the veteran has 
heel spurs are secondary to his 
service connected bilateral pes 
planus, the severity of these 
symptoms should also be described.  
In any case, the examiner should 
specifically note which of the 
veteran's foot-related symptoms 
shown on examination result from his 
bilateral pes planus, and which 
result from other co-existing foot 
disabilities. 

c.  The examiner should provide the 
ranges of motion in degrees of the 
various foot joints, bilaterally, 
and indicate the normal ranges of 
motion.  

d.  The examiner should indicate 
whether the veteran's bilateral foot 
joints exhibit weakened movement, 
excess fatigability, or 
incoordination attributable due to 
the service-connected bilateral pes 
planus.  These determinations must 
be expressed in terms of the degree 
of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  If 
any determination cannot be made, 
the examiner should indicate the 
reason(s) why.

e.  The examiner should also be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when the veteran's feet 
are used repeatedly over time.  This 
determination must also be portrayed 
in terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups.  If this 
determination cannot be made, the 
examiner should indicate the 
reason(s) why.

6.  Upon receipt, the RO should review 
the examination report to ensure that it 
is adequate for rating purposes.  If the 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

8.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claim pertaining to an 
increased rating for bilateral pes 
planus.  If any action taken remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
concerning all evidence added to the 
record since the last supplemental 
statement of the case, to include 
discussion of DeLuca and the provisions 
of 38 C.F.R.   § 3.655, if appropriate.  
If the veteran fails to report for his 
new orthopedic examination, documentation 
of the date and time of the examination 
and documentation that the notice was 
sent to the correct address of record 
should be placed in the claims folder.  
The veteran and his representative should 
be given an opportunity to respond.  

Thereafter, the claims file should be returned to the Board.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while these 
issues are in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this remand is to ensure due 
process.  No inference should be drawn regarding the final 
disposition of the veteran's claim as a result of this 
action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
Iris S. Sherman
	Member, Board of Veterans' Appeal

 

